Citation Nr: 0430829	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-11 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for a tear 
of the medial meniscus and arthritis of the right knee.

2.	Entitlement to a rating in excess of 10 percent for a tear 
of the medial meniscus and arthritis of the right knee. 

3.	Entitlement to a rating in excess of 30 percent for 
instability of the right knee.

4.	Entitlement to a rating in excess of 30 percent for 
instability of the left knee.    


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1957 to July 1958, 
and from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.      


FINDINGS OF FACT

1.	Arthritis in the veteran's right knee is manifested by 
some limitation of motion.  

2.	Arthritis in the veteran's left knee is manifested by some 
limitation of motion. 

3.	Lateral instability of the veteran's right knee is severe.  

4.	Lateral instability of the veteran's left knee is severe.  


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right knee and 
meniscus tear have not been met. 38 U.S.C.A. § 1155;  38 
C.F.R. 4.71(a) Diagnostic Codes 5003, 5260, and 5261.  

2.	The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left knee and 
meninscus tear have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.71(a) Diagnostic Codes 5003, 5260, and 5261.  

3.	The criteria for a disability rating in excess of 30 
percent for instability of the right knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.71(a) Diagnostic Codes 5003 
and 5257.  

4.	The criteria for a disability rating in excess of 30 
percent for instability of the left knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.71(a) Diagnostic Codes 5003 
and 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the appellant's original claim for increased rating, the RO 
advised the appellant by letter dated in March 2002 of the 
evidence that would substantiate the appellant's claim, and 
the responsibility for obtaining the evidence.  The appellant 
was later provided with a copy of the original rating 
decision dated in April 2002 setting forth the general 
requirements of then-applicable law pertaining to a claim for 
increased rating.  The RO then sent the appellant notice of 
his option to see a Decision Review Officer to review his 
case.  Later, the appellant was provided with the Statement 
of the Case in April 2003, with another rating decision in 
November 2003, and with a Supplemental Statement of the Case 
in November 2003.  

Because the appellant had been continually apprised for 
approximately 20 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained the RO obtained the 
appellant's service records, service medical records, and VA 
medical records.  Pursuant to the RO's request, the RO also 
received medical records from two private physicians who 
treated the appellant for his disability.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  The RO also afforded the appellant a review 
of his case conducted by a decision review officer.  All 
relevant records were then reviewed by the RO.            

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.







The Merits of the Claim for Increased Rating:  

I.  Background:

The appellant suffered a right knee injury while on active 
duty in 1957.  In 1959, VA rated him at 10 percent disabling 
for a torn right medial meniscus with loose joint bodies of 
knee, with progression.  

In October 2001, the appellant filed a claim for increased 
rating for his right knee disability, and for service 
connection for left knee difficulties as secondary to his 
right knee disability.  An April 2002 rating decision granted 
10 percent disability for each knee.  

After submission of additional medical information, a 
subsequent rating decision dated November 2003 granted the 
appellant the following:  for the left knee, a 10 percent 
rating for arthritis, and a 30 percent disability rating for 
knee instability; for the right knee, a 10 percent disability 
rating for arthritis and for the torn medial meniscus with 
loose joint bodies, and a 30 percent rating for knee 
instability. 
In its Statement of Accredited Representation in Appealed 
Case, the appellant's representative noted that the 
appellant's private physician recommended that the appellant 
receive a total knee replacement for both legs.  The 
representative suggested that, therefore, the Board should 
consider rating the appellant under Diagnostic Code 5256 of 
38 C.F.R. 4.71(a).  This code details available ratings for 
ankylosis of the knee, and provides for disability ratings 
exceeding 60 percent.  

II.  Analysis:

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
In making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Four diagnostic codes under 38 C.F.R. 4.71(a) pertain to this 
matter.  Diagnostic Code 5003 addresses degenerative 
arthritis, while Diagnostic Codes 5260, 5261, and 5257 
address knee disabilities.  

Given the diagnosis of degenerative arthritis, Diagnostic 
Code 5003 must be consulted.  Diagnostic Code 5003 refers to 
5260 and 5261, those codes specifically addressing limitation 
of motion criteria surrounding the appellant's knee injuries.  
Specifically, 5003 states: 

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved....  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003.  

38 C.F.R. 4.71(a) Diagnostic Code 5003.  

Hence, the Board must first determine whether the appellant's 
knee injuries are noncompensable under 5260 and 5261.  If so, 
a 10 percent disability rating per knee would be due.  If 
not, and a compensable rating were appropriate, that rating 
appropriate for the matching criteria under 5260 and 5261 
would be due.  

For a compensable rating under 5260, the appellant's knee 
must show flexion limited to 45 percent.  For a compensable 
rating under 5261, the appellant's knee must show extension 
limited to 10 percent.  

Medical evidence from the appellant's latest VA C+P exam 
shows range of motion for both knees of 5-95 degrees.  Hence, 
the criteria necessary for compensable ratings under 5260 or 
5261 is lacking.  Therefore, a 10 percent rating under 5003 
is due for each knee.  

Next, medical evidence shows that the appellant suffers from 
severe knee instability.  The RO properly found that the 
maximum disability rating under 5257 - 30 percent - was due 
for each knee.  

Parenthetically, the Board also addresses Diagnostic Code 
5256.  The appellant's representative recommended that this 
code be assessed in determining the appellant's disability 
rating.  The only compensable ratings under 5256 are at 60, 
70 or 90 percent.  To receive any of these, the evidence must 
establish, at a minimum, ankylosis of a knee.  Ankylosis is 
the "[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).   

The appellant has submitted ample evidence of his knee 
problems.  No evidence reveals a complete bony fixation or 
ankylosis of his knee.  Without such, he cannot rely on this 
diagnostic code for compensable relief.  

The Board further notes that there is no evidence of record 
that the veteran's difficulties warrant a higher rating based 
on an extraschedular basis.  See 38 C.F.R. 3.321(b).  The 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  To exceed these, the Board must 
find, based on the evidence presented, that the appellant's 
predicament is "exceptional."  The governing norm in an 
exceptional case is "a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. 3.321(b).  

There is no evidence before the Board showing that the 
appellant cannot find employment due to his knee problems.  
Moreover, there is no evidence of frequent hospitalizations 
resulting therefrom.   

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

1.	Entitlement to a rating in excess of 10 percent for a tear 
of the medial meniscus and arthritis of the right knee is 
denied.

2.	Entitlement to a rating in excess of 10 percent for a tear 
of the medial meniscus and arthritis of the right knee is 
denied. 

3.	Entitlement to a rating in excess of 30 percent for 
instability of the right knee is denied.

4.	Entitlement to a rating in excess of 30 percent for 
instability of the left knee is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



